Matter of Benjamin (2015 NY Slip Op 04311)





Matter of Benjamin


2015 NY Slip Op 04311


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
PETER B. SKELOS
MARK C. DILLON
RUTH C. BALKIN
THOMAS A. DICKERSON, JJ.


1993-00433

[*1]In the Matter of Michael D. Benjamin, admitted as Michael Dennis Benjamin, a disbarred attorney. 	ON MOTION FOR REINSTATEMENT


(Attorney Registration No. 1424183)
 

DECISION & ORDER
Motion by Michael D. Benjamin for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Benjamin was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 23, 1977, under the name Michael Dennis Benjamin. By decision and order on motion of this Court dated March 22, 1993, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Benjamin and the issues were referred to J. Mitchell Rosenberg, as Special Referee, to hear and report. By opinion and order of this Court dated May 2, 1994, Mr. Benjamin was disbarred based on 15 charges of professional misconduct, and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Benjamin , 197 AD2d 158). By decision and order on motion of this Court dated October 26, 1994, Mr. Benjamin's motion for reargument of the opinion and order disbarring him was denied. By decision and order on motion of this Court dated June 13, 2014, Mr. Benjamin's motion for reinstatement to the Bar was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Michael Dennis Benjamin is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Michael Dennis Benjamin to the roll of attorneys and counselors-at-law.
ENG, P.J., SKELOS, DILLON, BALKIN and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court